Title: To Thomas Jefferson from Robert Rankin, 20 July 1805
From: Rankin, Robert
To: Jefferson, Thomas


                  
                     
                     To His Excellencey Thos Jefferson 
                        President of the United States 
                     
                  
                  The humble Petition of Robert Rankin
                  Humbly Sheweth
                  That Your unfortunate Petitioner has been Confined in the Gaol of Alexandria Since the 20th day of March 1804 on a  fine, which he is unable to pay, and has no hopes of Relief from his present Confinement, but from the Clemencey of Your Excellencey, Your Petitioner is far advanced in Years, having Served in the Revolutionary War during the entire of it, in the fifth Maryland line, Therefore hopes Your Excellencey will extend Mercey to him, and Your Petitioner as in duty bound will ever pray
                  
                     Robert Rankin 
                     
                  
                  
                     July 20th 1805 
                     
                     The Undersigned Judges being Satisfied that the Petitioner Robert Rankin is unable to Pay his fine And, in Consideration of his long imprisonment and his having received the other part of the Sentence do respectfully recommend to the President of the United States to Grant the Prayer of his Petition
                  
                  
                     W Kilty
                     
                     W. Cranch
                     
                  
                  
                     July 25. 05.
                     Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                  
               